Sheldon, J.
The only question to be determined in these cases is whether there is a right of way by grant over the land of Powers, being lots 1, 2 and 3 on the appended plan, in favor of the lots of Rogers and Hurd, being lots 4 and 5 on the same plan. No question is made but that there is such a right of way by necessity. The answer to this question depends upon the construction and effect of the deeds which have been put in evidence.
Rogers and Hurd can claim no right of way by grant by reason of any provisions in the mortgages given by Rogers on March 14 and 17, 1888. These mortgages have been discharged and have become inefficacious for any purpose. Nor can Rogers and Hurd maintain their claim under any of the deeds which attempt to create rights merely as between the owners of lots 1, 2 and 3, for all such rights have become.extinguished by the unity of possession and of title acquired in these lots by Powers. Atwater v. Bodfish, 11 Gray, 150. Carbrey v. Willis, 7 Allen, 364. They can make no such claim for the same reason under any of the deeds by which in June, 1888, George Rogers through Rich conveyed to Mary E. Rogers his wife all of these lots in succession, although they fully describe the right now claimed. The easement was extinguished when she became the owner of both the dominant and the servient estates. Atwater v. Bodfish, ubi supra. It cannot be claimed under the language of the deed given by Mrs. Rogers to Rich on May 3, 1889. The right of way given by that deed was only on the northerly side of lots 4 and 5; it was not so long as the northerly boundary of those two lots, and could not overlap that boundary or extend even into lot 3. Her deed of lot 3 to Rich, given May 15, 1889, cannot avail them ; for the foreclosure of the Wadsworth mortgage has wholly avoided and made null all the effect of this deed, and the title to lot 3 under this foreclosure is now held by *263Powers. Her deed of lot 1 to Page is also of no avail for this purpose; apart from the fact that Page blocked access to this passageway from the rear land, as apparently he had a right to do except perhaps as against the owners of lot 3, this right of way was only for the benefit of abutting estates, that is for lots 1, 2 and 3, all of which are now owned by Powers.
The only claim which Rogers and Hurd can now make to hold this right by grant is under the partial release given to Mrs. Rogers by Wadsworth of his mortgage. This was dated May 13, 1889, but was actually given before Mrs. Rogers delivered to Rich her deed to him of lots 4 and 5. By this partial release Wadsworth released to her, in the ordinary form, all the right, title and interest which he acquired under his mortgage in lots 4 and 5, describing them by metes and bounds, and adding: “ Also a right of way ten feet wide along the northerly and easterly sides of the premises connecting with the way to Crest Avenue.” After the habendum to Mrs. Rogers, the release provides as follows: “ But this release shall not in any way affect or impair my right to hold under the said mortgage and as security for the sum remaining due thereon; or to sell under the power of sale in said mortgage contained, all the remainder of the premises therein conveyed and not hereby released.” The petitioners Rogers and Hurd contend that this instrument did not bring about merely a partial release of the Wadsworth mortgage without more, but that it operated as a grant to Mrs. Rogers of the right of way therein described and also over the “ way to Crest Avenue ” therein mentioned, and that this right passed to Rich by Mrs. Rogers’s deed of May 3, 1889, although not mentioned therein, and now can be enforced against all who, as Powers does, claim under the Wadsworth mortgage.
In our opinion this contention cannot be sustained. In form, the release is nothing more than an ordinary partial release of a mortgage; it purports to do nothing more than to leave the parties exactly as if lots 4 and 5 had not been included originally in the mortgage; and to make this plainer, the mortgagee also releases the right of way along the sides of the released premises. This is the .reasoning of the court in Wyman v. Hooper, 2 Gray, 141, 146; Grover v. Thatcher, 4 Gray, 526, 528, and Wolcott v. Winchester, 15 Gray, 461. This is not like a *264conveyance of the mortgaged property made by the mortgagee to a third person. Welch v. Priest, 8 Allen, 165. Stark v. Boynton, 167 Mass. 443, 445. Moreover, Mrs. Rogers at this time, subject to the Rogers mortgage, owned the whole of lots 1, 2, 3, 4 and 5. Any easement upon any of these lots in favor of the others that she might acquire would, as we have seen, subject to that mortgage, become extinguished by her very acquisition. She could indeed in her conveyances of these lots create any new easements such as she might choose, subject to the rights of Wadsworth and those claiming under, him ; and in this deed to Rich she did attempt to give to him a limited right of way on the northerly side of lots 4 and 5, which is immaterial here. But we cannot infer that she intended to create for his benefit an additional easement which she did not mention and for which it does not appear that he stipulated. Feoffees in Ipswich v. Proprietors, 174 Mass. 572. It is rather to be inferred that both parties intended that he should be restricted to the way of necessity which is conceded to exist.
We cannot attempt to discover and give effect to a conjectural intention of the parties interested in these lots to create this right of way, by construing together all the deeds and mortgages which have been made at different times, by different parties, and with different objects, having indeed nothing in common except that they refer to some one or more of the five lots with which we are concerned. That would be very different from the rule declared in some of our decisions that instruments made at the same time between the same parties, and concerning the same subject matter, may be taken together to ascertain the intent with which they were made. Cloyes v. Sweetser, 4 Cush. 403. Porter v. Sullivan, 7 Gray, 441, 446. Lipsky v. Heller, 199 Mass. 310, 315.
The decree of the Land Court must be reversed and a decree must be entered declaring that the owners of the Rogers and Hurd lots, numbered 4 and 5, have only a right of way -by necessity over the Powers lots 1, 2 and 3, which, as we understand, all parties now desire to have located and defined by the Land Court.

So ordered.